PER CURIAM.
Irma Jo Draughon appeals the district court’s order dismissing her complaint against the Sampson County Department of Social Services as frivolous under 28 U.S.C. § 1915(e)(2)(B)(ii) (West Supp .2000). We have reviewed the record and find no reversible error. Accordingly, we affirm the dismissal of Draughon’s complaint based on the reasoning of the district court. See Draughon v. Social Services, No. CA-00-177-7-F (E.D.N.C. Sept. 26, 2000). Sampson County Department of Social Services’ motion to dismiss and impose sanctions is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.